734 N.W.2d 205 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jeffrey Dewitt DOXEY, Jr., Defendant-Appellant.
Docket No. 133322. COA No. 274643.
Supreme Court of Michigan.
July 18, 2007.
On order of the Court, the application for leave to appeal the December 21, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLEY, J., would remand this case for an evidentiary hearing.